Title: To Thomas Jefferson from John Dickinson, 10 March 1802
From: Dickinson, John
To: Jefferson, Thomas


            My dear Friend,
              Wilmington the 10th of the 3d. Month 1802
            This Letter will be delivered by Archibald Alexander, prothonotary of this County, a Man of sense and sound Principles.
            He is deputed, as I understand, by the Inhabitants of the antient Town of New Castle, to make some application to Government, concerning Improvements of the Port there and the Advancement of commercial Interests.
            He believes, that I am honoured by a share of thy Friendship, and has therefore desired this Introduction; and I hope, that I do not take too great a Liberty by complying with his Request.
            With every respectful Recollection, I am thy truely affectionate Friend,
            John Dickinson
          